 

Case 1:18-cr-00782-GBD Document 44

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

Plaintiff,

 

-against-

18 Crim. 782-2 (GBD)

EDUARDO COCA BRISENO,

Defendant.

GEORGE B. DANIELS, United States District Judge:
The initial appearance scheduled for December 8, 2020 is hereby cancelled. A status
conference is scheduled on February 2, 2020 at 10:00 a.m. Time is excluded in the interest of

justice pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7), until that time.

Dated: New York, New York
December 2, 2020
SO ORDERED.

ORG¥E B. DANIELS
nited States District Judge

 

 
